Citation Nr: 9926633	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of 
frostbitten feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim on 
appeal.  The veteran, who had active service from February 
1951 to June 1952, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 


FINDING OF FACT

The veteran's peripheral neuropathy of both feet is due to a 
subclinical cold injury suffered in service.


CONCLUSION OF LAW

Residuals of frostbitten feet were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), based on the opinion from the veteran's 
private physician that the veteran's numbness in the feet is 
a residual of frostbite he had in service.  See Murphy v. 
Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).

Service medical records noted no complaints of, or treatment 
for frostbite, and the veteran's separation examination 
report indicated no abnormality of the feet.  The veteran's 
DD-214 indicates that he was awarded the Korean Service 
Medal, and that he served overseas for just over eight 
months.  

A September 1997 VA examination report noted a diagnosis of 
possible cold injury to both feet during service, and 
peripheral neuropathy of both feet either due to subclinical 
cold injury to both feet or late onset diabetes mellitus.

In November 1997, the veteran submitted a statement from 
Charles E. Kerr, D.O.  Dr. Kerr stated that "it is at least 
as likely as not that the over 30 years of numbness that [the 
veteran] has experienced in his feet is related to frostbite 
he suffered to his feet while stationed in Korea."

The veteran was given another VA examination in August 1998.  
The examiner's diagnosis was "no evidence or residuals of 
cold injury found."  However, the examiner notes that the 
veteran was unable to accurately distinguish between sharp 
and dull in the area of the claimed cold injury, although no 
other neurologic abnormality was found.

In view of the private medical opinion that that numbness in 
the feet was a result of frostbite incurred in service, and 
the first VA examination report that determined that 
peripheral neuropathy of both feet was either due to 
subclinical cold injury or late onset diabetes mellitus, the 
Board finds that the preponderance of the evidence supports 
the veteran's claim.  Accordingly, service connection for 
residuals of frostbitten feet is granted.




ORDER

Subject to the rules and regulations governing the award of 
benefits, service connection for residuals of frostbitten 
feet is granted.





		
	TRESA M. SCHLECHT
			Acting Member, Board of Veterans' Appeals
	

 

